GIFFEN, P. J.
The original action was commenced to recover from the bank money had and received, whether wrongfully or not, for the use of Hamilton county; and it is because the money is thus due to the county that the prosecuting attorney is authorized to bring the suit as he did. R. S. 1277 (Gen. Code 2921).
The limitation applicable to the cause of action stated was six years, as provided by R. S. 4981 (Gen. Code 11221), and not four years, as provided by R. S. 4982 (Gen. Code 11224). Mount v. Lakeman, 21 Ohio St. 643.
The action having been commenced under favor of R. S. 1277 (Gen. Code 2921), for the benefit of the county and to recover money due to the county, the state is not a real party in interest, and the plea of the statute of limitations is *497available. Hartman v. Hunter, 56 Ohio St. 175 [46 N. E. Rep. 577].
Judgment affirmed^
Smith and Swing, JJ., concur.